UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* Employers Holdings, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 9 Pages CUSIP NO.292218104 Page2of9 Pages 1. Names of Reporting Persons Blue Harbour Group, LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0% Type of Reporting Person (See Instructions) IA; PN CUSIP NO.292218104 Page3of 9 Pages 1. Names of Reporting Persons Blue Harbour Holdings, LLC 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0% Type of Reporting Person (See Instructions) HC; OO CUSIP NO.292218104 Page 4of 9 Pages 1. Names of Reporting Persons Clifton S. Robbins 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization United States 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0% Type of Reporting Person (See Instructions) HC; IN CUSIP NO.292218104 Page 5of 9 Pages Item 1(a). Name of Issuer: Employers Holdings, Inc. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: 10375 Professional Circle Reno, Nevada 89521 Item 2(a). Name of Person Filing: i)Blue Harbour Group, LP (“Manager”); ii)Blue Harbour Holdings, LLC (“Manager GP”); and iii)Clifton S. Robbins (“Mr. Robbins”) Manager, Manager GP and Mr. Robbins are herein sometimes referred to each as a “Reporting Person” and collectively as the “Reporting Persons.” Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of Manager and Manager GP is 646 Steamboat Road, Greenwich, Connecticut 06830.Mr. Robbins’ business address is c/o Manager at the foregoing address.Mr. Robbins is the Chief Executive Officer of Manager. Item 2(c). Citizenship: i) Blue Harbour Group, LP is a Delaware limited partnership; ii) Blue Harbour Holdings, LLC is a Delaware limited liability company; and iii) Mr. Robbins is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock (the “Common Stock”). Item 2(e). CUSIP Number: CUSIP NO.292218104 Page6of 9 Pages Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (e)Blue Harbor Group, LP is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940. (g)Blue Harbour Holdings, LLC is a parent holding company and Mr. Robbins is a control person of Blue Harbour Group, LP. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: See response to Item 9 on each cover page.As of December 31, 2015, the Reporting Persons beneficially owned no shares of Common Stock. Item 4(b). Percent of Class: See response to Item 11 on each cover page.As of December 31, 2015, each of the Reporting Persons may be deemed to be the beneficial owner of 0% of the total number of shares of Common Stock outstanding. Item 4(c). Number of shares as to which such person has: Blue Harbour Group, LP (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of 0 Blue Harbour Holdings, LLC (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of 0 Mr. Robbins (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of 0 CUSIP NO.292218104 Page7of 9 Pages Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof any of the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following [X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.292218104 Page8of 9 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 16, 2016 BLUE HARBOUR GROUP, LP By: Blue Harbour Holdings, LLC, its general partner By: /s/ Clifton S. Robbins Clifton S. Robbins Managing Member Date:February 16, 2016 BLUE HARBOUR HOLDINGS, LLC By: /s/ Clifton S. Robbins Clifton S. Robbins Managing Member Date:February 16, 2016 /s/ Clifton S. Robbins Clifton S. Robbins CUSIP NO.292218104 Page9of 9 Pages EXHIBIT 1 AGREEMENT AS TO JOINT FILING OF SCHEDULE 13G The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Date:February 16, 2016 BLUE HARBOUR GROUP, LP By: Blue Harbour Holdings, LLC, its general partner By: /s/ Clifton S. Robbins Clifton S. Robbins Managing Member Date:February 16, 2016 BLUE HARBOUR HOLDINGS, LLC By: /s/ Clifton S. Robbins Clifton S. Robbins Managing Member Date:February 16, 2016 /s/ Clifton S. Robbins Clifton S. Robbins
